DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-12 are pending, all of which stand preliminarily amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following documents may be referred to:
	D1 (US 20060132914 A1)
	D2 (US 20180364486 A1, effective 2017)
D3 (US 20200341280 A1, effective 2017)
D4 (US 9715067 B1)

Claims 1, 2, 7, 8, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.
Regarding claim 1, 11, and 12, D1 teaches an optical device (Figs. 8-10, see ¶329, incorporation into a head mounted display and a variety of related eyewear embodiments, e.g. Fig. 26 including glasses frame supporting projector 1408), on which light emitted from an image forming device (426) is incident, in which the light is guided, and from which the light is emitted, the optical device comprising: 
a light guide plate (422); 
a first deflecting unit (412, 414, 418); and 
a second deflecting unit (412, 416, 420), 
wherein the first deflecting unit includes a first A deflecting member (412), a first B deflecting member (416), and a first C deflecting member (420), 
the second deflecting unit includes a second A deflecting member (412), a second B deflecting member (416), and a second C deflecting member (420), 
(Figs. 8A demonstrates the propagation path(s), ¶167 indicates beams propagate by TIR)
part of the light emitted from the image forming device enters the first A deflecting member (Fig. 8A, 428), the light incident on the first A deflecting member is deflected by the first A deflecting member (as 430A), enters the first B deflecting member (as 430A) by total reflection inside of the light guide plate (¶167), is deflected by the first B deflecting member (as 432B), enters the first C deflecting member by total reflection inside of the light guide plate (¶167), is deflected by the first C deflecting member (as 432C), and is emitted toward a pupil of an observer (towards e.g. right eye), at least remaining part of the light emitted from the image forming device enters the second A deflecting member (the symmetric side as per ¶170), the light incident on the second A deflecting member is as 430A), enters the second B deflecting member by total reflection inside of the light guide plate (¶167), is deflected by the second B deflecting member (as
430B), enters the second C deflecting member by total reflection inside of the light guide plate (¶167), is deflected by the second C deflecting member (as 430C), and is emitted toward the pupil of the observer
(toward e.g. the left eye), and assuming that a direction obtained when a propagation direction of the light deflected by the first A deflecting member is orthogonally projected on the light guide plate is a
first direction, and that a direction obtained when a propagation direction of the light deflected by the second A deflecting member is orthogonally projected on the light guide plate is a second direction, the
first direction is opposite to the second direction (Figs. 8A, 9, 10, received image light is split in opposite directions).
	Note that D1’s deflecting member (412) deflects both right and left (e.g. Fig. 8A), is symmetric in disposition (¶170), and is therefore considered as a leftward first A deflecting member and rightward
second A deflecting member (which is consistent with claims 7 and 8, which further requires the first A deflecting member and second A deflecting member to function together and/or overlap).
	Regarding claim 2, D1 teaches the optical device according to claim 1, and further discloses wherein assuming that a point on the light guide plate, at which light emitted from the center point of an image forming region of the image forming device collides with the light guide plate, is an origin, an
axis line of the light guide plate that passes through the origin and is directed toward the first direction is an X-axis, an axis in a thickness direction of the light guide plate that passes through the origin is an Z
axis, and an axis that is orthogonal to the X-axis and the Z-axis is a Y-axis, the first deflecting unit and the second deflecting unit are disposed symmetrically to a YZ plane (Figs. 8-10, symmetric about the center i.e. YZ plane; compare D1’s Fig. 8A with Applicant’s Fig. 1A).
Regarding claim 7 and 8, D1 teaches the optical device according to claim 1, and further discloses wherein the part of the light that is emitted from the image forming device (426) and enters 412; note ¶170, where 412 is symmetric for on-axis projection, and therefor fairly considered as a leftward coupling and rightward coupling first and second A deflecting member).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above.
Regarding claim 3-6, D1 teaches the optical device according to claim 1, the grating vector relations define a symmetry of the A, B, and C pairs of deflection members. 
Although D1 does not explicitly show mathematics indicating that the grating vector operations are satisfied, i.e. mathematical expression that the vectors are opposite or equal in direction and magnitude, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that since both the structure and function of the deflecting members of D1 are read on by the parent claim and appear symmetric about a YZ plane as defined by claim 2, and comparing Applicant’s figure 1A with D1’s Fig. 8A, it is highly probable that the grating vector relations are satisfied.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above, and further in view of D2.
Regarding claim 9, D1 teaches the optical device according to claim 1, D1 explicitly shows the A deflecting member in a separate plane from the B reflecting member (Fig. 28, 1490 at a different plane behind 1486).
D1 does not explicitly show wherein the first A deflecting member and the first B deflecting member are laminated, and the second A deflecting member and the second B deflecting member are laminated.
D2 explicitly shows coupling grating (103) having a first coupling-in grating and a second coupling-in grating that are laminated at the surface of the waveguide (Fig. 11, ¶128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the first A deflecting member and the first B deflecting member in a laminated fashion according to the teachings of D1 and D2 for the purpose of minimizing the form factor and preventing cross-talk.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above, and further in view of D3 and D4.
Regarding claim 10, D1 teaches the optical device according to claim 1, but does not explicitly show the diffraction efficiency conditions are satisfied, which appear to require that the diffraction efficiency of the A deflection member(s) be greater than the B and C deflection members.
In an analogous field of endeavor toward coupling light into and out of a waveguide D3 explicitly shows that the diffraction efficiency of the input coupler (A deflection members, 80% split left and right) is higher than the intermediate deflection member (B deflection members, 50% efficient). In an analogous field of endeavor toward coupling light into and out of a waveguide D4 explicitly shows that the diffraction efficiency of the input coupler should be higher than that of the output coupler (C. 4, ll. 49-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have set the input deflection members’ diffraction efficiency greater than that of the intermediate and output deflection members’ diffraction efficiency (thus satisfying the claimed ranges) according to the teachings of D3 and D4 respectively and thereby achieved high optical efficiency and a uniform image (D4, C. 4, ll. 49-53).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872